Citation Nr: 1621381	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-10 570	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2013 and March 2015, the Board remanded the appeal for further development.  


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability.

2.  The Veteran had exposure to acoustic trauma during his active service.

3.  The Veteran had measurable hearing loss upon separation from active duty service and has competently and credibly reported continuity of symptomatology.

4.  The Veteran's exposure to acoustic trauma during his active service caused his current bilateral hearing loss. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic disease of the nervous system, including sensorineural hearing loss, is a chronic disease and the Board will therefore consider whether entitlement to service connection is warranted pursuant to 38 C.F.R. §§ 3.303(b) and 3.307.

Under 38 C.F.R. § 3.385, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board finds that the Veteran has a "disability" that meets the criteria of 38 C.F.R. § 3.385.  In June 2015, the Veteran was afforded a VA audiological examination, which reflected the following pure tone thresholds, in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
30
40
65
75
96
LEFT
25
35
65
70
75
92









The VA examiner felt the use of the word recognition was appropriate and noted that the audiogram results were valid for rating purposes.  See VA examination, 2-3 (June 4, 2015) (VBMS).  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Id. at 3.  Thus, the Veteran satisfies the first element of service connection, the existence of a current disability.  Shedden, 381 F.3d at 1167.

The Board notes that the Veteran's exposure to acoustic trauma has been previously acknowledged by VA, in light of the Veteran's occupational specialty.  See BVA Remand, 13 (Nov. 26, 2013) (VBMS).  This satisfies the second element of service connection, in-service incurrence of a disease or injury. 

The Board now turns to whether the Veteran's exposure to acoustic trauma caused his current bilateral hearing loss.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a Veteran's period of active service in order for service connection to be granted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (holding in-service medical records that do not demonstrate compensable hearing loss do not automatically bar a later claim for hearing loss).

Previously, the Board discussed a November 1965 audiogram appearing to show 20 decibels of left ear hearing loss at 4000 Hz.  See BVA Remand, 4 (Mar. 18, 2015) (VBMS).  After acknowledging that reporting standards shifted in November 1967 from those set forth by the American Standards Association to those set by the International Standards Organization (ISO) - American National Standards Institute (ANSI), the Board converted the Veteran's November 1965 audiogram results to match the updated standard.  Id.  Consequently, the Board found the converted November 1965 audiogram results actually documented 25 decibels of left ear hearing loss at 4000 Hz.  Id.  Under Hensley, this indicates some degree of hearing loss prior to separation from service.  5 Vet. App. at 157.

In addition, the Veteran has provided lay statements indicating that during his service, he stood "right next to a jet engine running at full power day after day."  See Notice of Disagreement, 1 (Jan. 20, 2012) (VBMS).  Although the Veteran worked as a jet mechanic, examiner, and inspector after service, he asserts that he did not have the same level of noise exposure.  Id.  He also maintains that he "always wore hearing protection" during his post-service employment.  See BVA Remand, 14 (Nov. 26, 2013) (VBMS) (emphasis added).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition.

In this case, the Veteran is competent to describe his in-service recollections of hearing loss as well as his current manifestations of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the lay statements in evidence credible.  The Veteran's statements are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service and the November 1965 audiogram indicating some degree of hearing loss.  Thus, the statements attest to the continuity of the Veteran's bilateral hearing loss symptomatology, and the Board finds them persuasive. 

The Veteran underwent three VA audiology examinations in September 2011, July 2013, and June 2015 to determine the existence of a bilateral hearing loss disability, and if so, the etiology of such.  Previously, the Board has found the VA examinations from September 2011 and July 2013 inadequate.  See BVA Remand, 16-18 (Nov. 26, 2013) (VBMS).  

In providing an etiology opinion, the most recent VA examiner had been directed to address the Veteran's in-service noise exposure as a jet engine mechanic, his assertions of in-service onset for hearing loss, his DD 214 documenting his occupational specialty as that of a jet engine mechanic, his service treatment records, including all audiograms (particularly the November 1965 audiogram as it related to the left ear at 4000 Hz and any threshold shifts), the Occupational Safety and Health Administration (OSHA) research presented by the Veteran, and the prior VA examinations of record.  See BVA Remand, 5 (Mar. 18, 2015) (VBMS).

In June 2015, the VA examiner did not discuss the Veteran's in-service noise exposure as a jet engine mechanic.  The examiner did not discuss the Veteran's assertions of in-service onset for hearing loss.  The examiner did not discuss the Veteran's occupational specialty and did not address the OSHA research presented by the Veteran.  As the examiner did not substantially comply with the remand directives, the Board finds the June 2015 etiology opinion inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Regarding etiology, the medical evidence of record proffered by the VA examinations is inadequate. However, the Board notes that hearing loss was shown at separation from service.  Therefore, subsequent manifestations of sensorineural hearing loss are generally service connected.  Here, there is competent and credible evidence of continuity of symptomatology regarding the Veteran's sensorineural hearing loss.

Based on the totality of the record, the Board finds that the evidence is at least in equipoise.  In light of his current diagnosis of bilateral hearing loss, in-service acoustic trauma, audiograms indicating some degree of hearing loss during active duty and continuity of symptoms thereafter, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


